United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 19, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-50863
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SEAN DARYL GARNER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 1:05-CR-18-1
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges:

PER CURIAM:*

     The Federal Public Defender appointed to represent Sean

Daryl Garner has filed a motion to withdraw and brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).      Garner has filed

a response.    Our independent review of the brief, Garner’s

response, and the record discloses no nonfrivolous issue in this

direct appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.